DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, 11-16, and 21 drawn configuring a plurality of sub-bands within a channel bandwidth, and configuring any one of at least one sub-band having a smallest sub-carrier interval at an outmost position of a transmission bandwidth configuration, classified in class 370, subclass 468 (H04W 28/26).
II.	Claims 9, 10, 17, and 18, drawn to configuring power of each and every sub-band within a channel bandwidth, wherein each sub-carrier of a sub-band having a smaller sub-carrier interval is configured with smaller power, and each sub-carrier of a sub-band having a larger sub-carrier interval is configured with larger power, classified in class 370, subclass 252 (H04W 24/00).

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related mutually exclusive subject matter. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together 

Claims 1-8, 11-16, and 21 are directed to configuring a plurality of sub-bands within a channel bandwidth, and configuring any one of at least one sub-band having a smallest sub-carrier interval at an outmost position of a transmission bandwidth configuration. Claims 9, 10, 17, and 18 are directed to configuring power of each and every sub-band within a channel bandwidth, wherein each sub-carrier of a sub-band having a smaller sub-carrier interval is configured with smaller power, and each sub-carrier of a sub-band having a larger sub-carrier interval is configured with larger power. The inventions are distinct and operate separately (mutually exclusive).

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the 

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
25 May 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465